Citation Nr: 1416424	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-12 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a compensable rating for residuals of fractures to the third, fourth, and fifth metacarpals of the left hand.   

2.  Entitlement to a compensable rating for hypoesthesia of the fifth digit of the left hand. 

3.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is associated with the claims file.  At the hearing, the undersigned noted that the Veteran was submitting additional evidence with a waiver of RO consideration and, as such, held the record open for 30 days so as to receive it.  However, no additional evidence was received.  Therefore, as discussed in the Remand below, the Veteran will be provided with another opportunity to submit such additional evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated from August 2013 to September 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  In this regard, while the agency of original jurisdiction (AOJ) has not considered such records in connection with the current appeal, as the case is being remand, the AOJ will have an opportunity to do so in the readjudication of such claims.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed so that there is a complete record upon which to decide the Veteran's claims and so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A(West 2002); 38 C.F.R. § 3.159 (2013).  

The most recent VA examination of the Veteran's service-connected orthopedic and neurologic residuals of the fractures of his left hand was conducted in March 2010.  During the May 2012 Board hearing, the Veteran stated that his hand disability was relatively constant, but he described symptoms such as a fused joint, loss of grip strength, and inability to close his fingers in a fist that are more severe than were noted at the March 2010 VA examination.  He further stated that he experienced more pain and numbness than in the past.  Finally, he reported seeing a private physician who obtained X-rays and diagnosed arthritis, but, as noted previously,  these records have not yet been associated with the claims file. 

When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Therefore, a current examination is necessary to decide the claim.  The Veteran must also be provided the opportunity to identify or submit relevant evidence from the private physician mentioned by the Veteran during the hearing.  

In his March 2010 claim for service connection for bilateral pes planus, the Veteran submitted a Record of Induction, DD Form 47, prepared by his local Selective Service Office in December 1965.  The clerk of the Selective Service board listed "Flat Feet" as a physical defect reported by the registrant or known to the local board.  There was no review by the board's medical advisor.  No foot abnormalities were reported by the Veteran or noted by a medical examiner three days later.  Service treatment records are silent for any foot symptoms or diagnoses and a February 1968 physical examination is also silent for any foot abnormalities.  Nevertheless, in a March 2010 statement and during his Board hearing, the Veteran reported that he experienced 35 years of foot pain, leg cramps, and difficulty obtaining comfortable footwear.  During the hearing, the Veteran reported that he was not receiving treatment for his feet.  However, a VA clinician in August 2013 noted that the Veteran underwent surgery for a fracture of the left ankle in 1993, and private records show a history of various injuries from falls from a motorcycle. 

       VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Although there is no current competent diagnosis of a pes planus disability, the Veteran has provided competent evidence of persistent and recurrent symptoms.  The Selective Service record is not competent medical evidence but does suggest that a defect may have existed at the time of induction.  The Veteran's lay evidence of current symptoms that existed since service meets the low threshold for an examination.  

Additionally, while on remand, updated VA treatment records from the Salt Lake City and Pocatello, Idaho, VA facilities dated from October 2010 to the present should be obtained for consideration in the Veteran's appeal. 

Finally, as noted in the Introduction, additional evidence has been associated with the claims file since the issuance of the January 2011 statement of the case.  Therefore, in the readjudication of the Veteran's claims, the AOJ should consider the entirety of the evidence, to include all evidence received since the issuance of the January 2011 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice and the opportunity to identify or submit records of examination and care for his left hand from the physician he identified at the May 2012 Board hearing or any other private medical care providers.  If authorized, request available records and associate any records received with the claims file.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all available VA treatment records dated from October 2010 to the present from the Salt Lake City and Pocatello VA facilities.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his left hand disabilities (residuals of fractures to the third fourth, and fifth metacarpals of the left hand and hypoesthesia of the fifth digit of the left hand). The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  Identify the nature and severity of all residuals of the fracture to the third fourth, and fifth metacarpals of the left hand.  The examiner should specifically comment on whether arthritis is present.  He or she should further indicate whether there is any neurological impairment associated with the third and fourth fingers (separate service connection for hypoesthesia of the fifth finger has already been awarded). 

(B)  Identify the nature and severity of all manifestations of hypoesthesia of the fifth finger.

In assessing the current severity of the aforementioned disabilities, the examiner should consider the Veteran's reports of symptomatology.  All opinions expressed should be accompanied by supporting rationale.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his alleged bilateral pes planus. The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner. Any indicated evaluations, studies, and tests should be conducted.

(A)  The  examiner should identify all current bilateral foot disorders found to be present.  He or she should specifically state whether bilateral pes planus is present.

(B)  For each currently diagnosed bilateral foot disorder, the examiner should opine whether there 
is clear and unmistakable evidence that the disorder(s) pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service. 
 
If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's service treatment records and lay statements regarding the alleged presence of a bilateral foot disorder.  The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the January 2011 statement of the case.  If the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


